o
                                                            JO

                                                            xa

                                                            £5     I                 O




                                                                              I
                                                                             OO          rn
                                                            —i o    \-'                  O



                                                             x               -fcs.
                                                             >     v.




                     COURT OF CRIMINAL APPEALS

                MANDATE RECEIPT ACKNOWLEDGEMENT




Monday, January 05, 2015
                                                                 COUHT OFCRIMINAL APPEALS
Case Number PD-1545-13
                                                                          JAM 20 2015
BRISTER, MARK RANDALL

COA No. 09-12-00247-CR Tr. Ct. No. A-090719-R                      Abel Acosta, Clerk
Orange County, 128th District Court



Pursuant to Rule 51.2(a)(1) T.R.A.P, I
hereby acknowledge receipt of the mandate of the Court of Criminal
Appeals on          /' o •15          in the above numbered and styled case.

PLEASE RETURN UPON RECEIPT




ATTN: ABEL ACOSTA